 Case 1:21-cv-01954-ENV Document 7 Filed 04/09/21 Page 1 of 2 PageID #: 126




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK


 SAGE EL,

               Petitioner,

        v.                                                  21-CV-0098-LJV
                                                            ORDER
 EDWARD BURNETT, Superintendent of
 Fishkill Correctional Facility, et al.,

               Respondents.



       The pro se petitioner, Sage El, is a prisoner incarcerated at the Fishkill

Correctional Facility (“Fishkill”) in Beacon, New York. He seeks relief under 28 U.S.C.

§ 2254, alleging that his conviction in New York State Supreme Court, Kings County,

was unlawfully obtained. Docket Item 1. He has paid the $5.00 filing fee.

       For the reasons that follow, this Court transfers the matter to the United States

District Court for the Eastern District of New York.

       Under 28 U.S.C. § 2241(d),

       [w]here an application for a writ of habeas corpus is made by a person in
       custody under the judgment and sentence of a State court of a State which
       contains two or more Federal judicial districts, the application may be filed
       in the district court for the district wherein such person is in custody or in the
       district court for the district within which the State court was held which
       convicted and sentenced him and each of such district courts shall have
       concurrent jurisdiction to entertain the application. The district court for the
       district wherein such an application is filed in the exercise of its discretion
       and in furtherance of justice may transfer the application to the other district
       court for hearing and determination.

Id. (emphasis added). Fishkill is located within the Western District of New York, and

New York State Supreme Court, Kings County, is located within the Eastern District of

New York. Venue therefore properly lies in either district.
 Case 1:21-cv-01954-ENV Document 7 Filed 04/09/21 Page 2 of 2 PageID #: 127




         This Court nevertheless finds that transferring this matter to the Eastern District

of New York would be “in furtherance of justice.” See id. All records relating to El's

underlying criminal conviction, and presumably any witnesses other than El who might

testify at a hearing, are located in the Eastern District, making that district a more

convenient venue. See Braden v. 30th Judicial Circuit Court of Ky., 410 U.S. 484, 499

(1973).


                                           ORDER


         In light of the above, IT IS HEREBY ORDERED that the Clerk of the Court shall

transfer this matter to the United States District Court for the Eastern District of New

York.

SO ORDERED.


Dated:          April 9, 2021
                Buffalo, New York

                                                 /s/ Lawrence J. Vilardo
                                                LAWRENCE J. VILARDO
                                                UNITED STATES DISTRICT JUDGE




                                               2
